As filed with the Securities and Exchange Commission on October 28, 2013 Registration No. 33-35576 811-06128 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 26 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 27 / X / (Check appropriate box or boxes) PUTNAM MULTI-CAP GROWTH FUND (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / x / on October 30, 2013 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a) (1) // on (date) pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) / / on (date) pursuant to paragraph (a) (2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President PUTNAM MULTI-CAP GROWTH FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP Prudential Tower 800 Boylston Street Boston, Massachusetts 02199-3600 Fund summary Goal Putnam Multi-Cap Growth Fund seeks long-term capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 13 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% 0.65%* Class R NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees† Distribution and service (12b-1) fees Other expenses Total annual fund operating expenses Class A 0.50% 0.25% 0.33% 1.08% Class B 0.50% 1.00% 0.33% 1.83% Class C 0.50% 1.00% 0.33% 1.83% Class M 0.50% 0.75% 0.33% 1.58% Class R 0.50% 0.50% 0.33% 1.33% Class Y 0.50% N/A 0.33% 0.83% *Applies only to certain redemptions of shares bought with no initial sales charge. **This charge is phased out over six years. ***This charge is eliminated after one year. †Management fees are subject to a performance adjustment. 2 Prospectus Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $679 $899 $1,136 $1,816 Class B $686 $876 $1,190 $1,951 Class B (no redemption) $186 $576 $990 $1,951 Class C $286 $576 $990 $2,148 Class C (no redemption) $186 $576 $990 $2,148 Class M $505 $831 $1,180 $2,163 Class R $135 $421 $729 $1,601 Class Y $85 $265 $460 $1,025 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
